Exhibit 10.52

Date of Notification: July 24, 2014

NOTICE TO EMPLOYEE: THIS IS A LEGAL DOCUMENT. YOU ARE ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

SEPARATION AGREEMENT & RELEASE

This is an Agreement between Genworth Financial, Inc. and its affiliates
(collectively, the “Company”) and JAMES BOYLE (the “Employee”).

WHEREAS the Employee’s employment with the Company will end on July 29, 2014
(the “Resignation Date”), and

WHEREAS the payments and other consideration specifically enumerated below are
inclusive of all compensation, bonus payments, executive compensation, severance
pay and other benefits to which the Employee is or may be entitled, and

WHEREAS the Company and the Employee intend the terms and conditions of this
Agreement to govern all issues related to the Employee’s employment and
resignation of employment from the Company.

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, the Company and the Employee agree as follows:

1. Resignation Date. The Employee shall continue to be employed on active
payroll and be paid his current base salary at the Company’s regular pay
intervals until July 29, 2014 (the “Resignation Date”). Prior to the Resignation
Date, the Employee will execute a letter, provided to him by the Company,
resigning from his position as an officer of Genworth Financial, Inc. and any of
its direct or indirect subsidiaries or affiliates.

2. Employee Representations. The Employee hereby represents and acknowledges to
the Company that (a) the Company has advised the Employee to consult with an
attorney of his choosing; (b) he has had twenty-one (21) days to consider the
waiver of his rights under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”) prior to signing this Agreement; (c) he has disclosed to the
Company, in writing, any information in his possession concerning any conduct
involving the Company or its affiliates that he has any reason to believe may
involve any false claims to the United States or is or may be unlawful or
violates Company Policy in any respect and he has not determined that any such
false claim, unlawful conduct or violation has occurred; (d) the consideration
provided to him under this Agreement is sufficient to support the releases
provided by him under this Agreement; and (e) he has not filed any charges,
claims or lawsuits against the Company involving any aspect of his employment
which have not been terminated as of the date of this Agreement. The Employee
understands that the Company regards the representations made by him as material
and that the Company is relying on these representations in entering into this
Agreement.

3. Effective Date of the Agreement. The Employee shall have seven (7) days from
the date he signs this Agreement to revoke his consent to the waiver of his
rights under the ADEA in writing addressed and delivered to the Company official
executing this Agreement on behalf of the Company which action shall revoke this
Agreement. If the Employee revokes this Agreement, all of its provisions shall
be void and unenforceable. If the Employee does not revoke his consent, the
Agreement will take effect on the day after the end of this revocation period
(the “Effective Date”).

4. Severance Pay. Within thirty (30) days of the Effective Date of this
Agreement, the Employee will receive a one-time, lump sum payment of $700,000,
less applicable deductions and withholdings.



--------------------------------------------------------------------------------

5. Variable Incentive Compensation Payment. The Severance Pay described in
Paragraph 4 is inclusive of any variable incentive compensation (“VIC”) payment
to which the Employee is or may be entitled. The Employee will not receive a VIC
payment for performance year 2014, payable in 2015.

6. Employee Benefits. If the Employee currently is enrolled in the Company’s
benefit plans, within thirty (30) days of the Effective Date he will receive the
first of a maximum of five (5) monthly payments equivalent to the monthly
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) rate to continue
receiving group medical, dental, vision and/or prescription drug plan benefits
sponsored by the Company and maintained by the Employee, less applicable
deductions and withholdings and less a 2% administrative fee. These payments
will cease on the earlier of December 2014 or the date upon which the Employee
obtains replacement benefits coverage. Until the Resignation Date, the
Employee’s participation in the Company benefit plans (e.g., medical, life
insurance, officer benefits) will be in accordance with the provisions of the
various Company benefit plans for an active employee.

7. Equity. Any equity awards held by the Employee and granted under the
Company’s Omnibus Incentive Plans (“Omnibus Plans”), including stock options,
stock appreciation rights (SARs), restricted stock units (RSUs) and other stock
awards will cancel on the Resignation Date.

8. Choice Time Off. Within thirty (30) days of the Effective Date, the Employee
will receive compensation for             days of accrued, but unused Choice
Time Off (“CTO”). The Employee shall not receive any other payments for
vacations or holidays.

9. Proprietary Information and Inventions Agreement and Confidential
Information. The Proprietary Information and Inventions Agreement previously
entered into between the Company and the Employee will remain in effect in
accordance with its terms. The Employee’s obligations regarding confidential
information and confidentiality are set forth in the Proprietary Information and
Inventions Agreement.

10. Release of Claims. The Employee and his heirs, assigns, and agents release,
waive, and discharge the Company and Released Parties (as defined below) from
each and every claim, action or right of any sort, known or unknown, arising on
or before the Effective Date.

 

  a) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or citizenship status or any other
category protected by law; any other claim based on a statutory prohibition or
requirement; any claim arising out of or related to an express or implied
employment contract, any other contract affecting terms and conditions of
employment, or a covenant of good faith and fair dealing; any tort claims, any
personal gain with respect to any claim arising under the qui tam provisions of
the False Claims Act, 31 U.S.C. 3730 and any claims to attorney fees or
expenses.

 

  b) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company he is releasing,
and that he understands that he is not releasing any rights or claims arising
after the Effective Date.

 

  c) The Employee further agrees never to sue the Company or cause the Company
to be sued regarding any matter within the scope of the above release. If the
Employee violates this release by suing the Company or causing the Company to be
sued, the Employee agrees to pay all costs and expenses of defending against the
suit incurred by the Company, including reasonable attorneys’ fees except to the
extent that paying such costs and expenses is prohibited by law or would result
in the invalidation of the foregoing release.

 

  d)

Released Parties are the Company, all current and former parents, subsidiaries,
related companies, partnerships or joint ventures, and, with respect to each of
them, their predecessors and successors; and,

 

2



--------------------------------------------------------------------------------

  with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any other person
acting by, through, under or in concert with any of the persons or entities
listed in this paragraph, and their successors.

11. Non-Solicitation.

 

  a) The Employee agrees that for a period of two years following the Effective
Date, he will not, without prior written approval from the Senior
Vice-President, Corporate Human Resources of the Company, directly or indirectly
solicit any person who is an employee of the Company or directly or indirectly
solicit any independent contractor salesperson for the Company to terminate his
relationship with the Company.

 

  b) The Employee agrees that for a period of one year following the Effective
Date, he will not, directly or indirectly, for herself or on behalf of any other
person or entity induce any current customer of the Company to terminate its
relationship with the Company.

12. Breach by Employee. The Company’s obligations to the Employee after the
Effective Date are contingent on the Employee’s obligations under this
Agreement. Any material breach of this Agreement by the Employee as proven by
the Company in accordance with paragraph 20 below, will result in the immediate
cancellation of the Company’s obligations under this Agreement and of any
benefits that have been granted to the Employee by the terms of this Agreement
except to the extent that such cancellation is prohibited by law or would result
in the invalidation of the foregoing release.

13. Employee Availability. The Employee agrees to make himself reasonably
available to the Company to respond to requests by the Company for information
pertaining to or relating to the Company and/or the Company’s affiliates,
subsidiaries, agents, officers, directors or employees that may be within the
knowledge of the Employee. The Employee will cooperate fully with the Company in
connection with any and all existing or future litigation or investigations
brought by or against the Company or any of its affiliates, agents, officers,
directors or employees, whether administrative, civil or criminal in nature, in
which and to the extent the Company deems the Employee’s cooperation necessary,
and will provide all information requested by the Company for any regulatory
filings made by the Company under applicable disclosure or other laws. The
Company will reimburse the Employee for reasonable out-of pocket expenses
incurred as a result of such cooperation. Nothing herein shall prevent the
Employee from communicating with or participating in any government
investigation.

14. Non Disparagement. The Employee agrees, subject to any obligations he may
have under applicable law that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the reputation of the
Company or any of its affiliates, subsidiaries, agents, officers, directors or
employees (it being understood that nothing in this section shall restrict the
Employee in any way from making any truthful statement to any government agency
or official). In the event such a communication is made to anyone, including but
not limited to the media, public interest groups and publishing companies, it
will be considered a material breach of the terms of this Agreement and the
Employee will be required to reimburse the Company for any and all compensation
and benefits (other than those already vested) paid under the terms of this
Agreement and all commitments to make additional payments to the Employee will
be null and void.

15. Future Employment. The Company is not obligated to offer employment to the
Employee (or to accept services or the performance of work from the Employee
directly or indirectly) now or in the future.

16. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.

 

3



--------------------------------------------------------------------------------

17. Return of Company Property. The Employee agrees that as of the Effective
Date, he will have returned to the Company any and all remaining Company
property or equipment in his possession, including but not limited to: any
computer, handheld electronic device, credit card and long distance calling card
assigned to him. The Employee agrees that as of the Effective Date he will have
no outstanding balance on his corporate credit card for which appropriate T&L
accounting has not been submitted.

18. Confidentiality of Terms of Agreement. The Employee shall keep strictly
confidential all the terms and conditions, including amounts, in this Agreement
and shall not disclose them to any person other than the Employee’s spouse, the
Employee’s legal or financial advisor, or U.S., state or local governmental
officials who seek such information in the course of their official duties,
unless compelled by law to do so. If a person not a party to this Agreement
requests or demands, by subpoena or otherwise, that the Employee disclose or
produce this Agreement or any terms or conditions thereof, the Employee shall as
soon as possible notify the Company and shall give the Company an opportunity to
respond to such notice before taking any action or making any decision in
connection with such request or subpoena.

19. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties hereto and may be changed only with the
written consent of both parties and only if both parties make express reference
to this Agreement. The parties have not relied on any oral statements that are
not included in this Agreement. This Agreement supercedes all prior agreements
and understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Employee and an
authorized employee or agent of the Company.

20. Dispute Resolution. Any disagreement between the Employee and the Company
concerning anything covered by this Agreement or concerning other terms and
conditions of the Employee’s employment or the termination of the Employee’s
employment will be settled by final and binding arbitration pursuant to the
Company’s Resolve program. The Conditions of Employment document previously
executed by the Employee and the Resolve Guidelines are incorporated herein by
reference as if set forth in full in this Agreement. The decision of the
arbitrator will be final and binding on both the Employee and the Company and
may be enforced in a court of appropriate jurisdiction.

21. Applicable Law. This Agreement shall be construed, interpreted and applied
in accordance with the laws of the Commonwealth of Virginia.

22. Code Section 409A. This Agreement, to the extent it provides for payments to
or on behalf of the Employee that are subject to Code section 409A, is intended
to comply with Code section 409A and all applicable regulations and other
generally applicable guidance issued thereunder. The Company will use its
reasonable best efforts to modify or amend this Agreement to the extent
necessary to comply with Code section 409A, and reserves the right to do so in
its discretion with or without the consent of the Employee. In the event that
the terms of the Agreement or any payments under the Agreement violate Code
section 409A, the Employee shall be solely liable for payment of any taxes,
including excise taxes, interest and penalties associated therewith.

23. Continued Indemnification and Insurance.

The Company and the Employee agree that:

a) This Agreement does not release, waive or otherwise limit the Employee’s
rights under any provisions limiting the liability of directors or officers of
the Company or its affiliates or subsidiaries covering the period of the
Employee’s service as a director or officer of the Company or its affiliates or
subsidiaries, including without limitation those provided by i) Virginia law;
ii) the Articles of Incorporation, Bylaws, or any resolutions or policies of the
Company; or iii) other applicable law.

b) This Agreement does not release, waive or otherwise limit any of the
Employee’s continuing rights of indemnification in any way related to his
service as a director or officer of the Company or its affiliates or

 

4



--------------------------------------------------------------------------------

subsidiaries, to the same extent as any other director or officer of the Company
or its affiliates or subsidiaries, including without limitation rights of
indemnification provided by i) Virginia law; ii) the Articles of Incorporation,
Bylaws, or any resolutions or policies of the Company; or iii) other applicable
law.

c) This Agreement does not release, waive or otherwise limit any of the
Employee’s rights available to directors or officers of the Company or its
affiliates or subsidiaries under any liability insurance policy obtained by the
Company or its affiliates or subsidiaries for the benefit of its directors or
officers, including without limitation any errors and omissions policy that
covers any acts or omissions of directors or officers during the period of the
Employee’s tenure as a director or officer of the Company or its affiliates or
subsidiaries.

d) The Employee shall have no lesser rights with respect to limitation of
liability, indemnification (including advancement of costs and expenses), and
insurance related to or arising from his service as a director or officer of the
Company or its affiliates or subsidiaries than other persons who were directors
or officers during the Employee’s tenure with the Company or its affiliates or
subsidiaries.

I acknowledge that I understand the above agreement includes the release of all
claims. I understand that I am waiving unknown claims and I am doing so
intentionally.

 

JAMES BOYLE GENWORTH FINANCIAL, INC. /s/ James Boyle By: /s/ Michael S. Laming
Date:   7/28/14 Date: 6 August 2014

 

5